UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA
V. Case No. 8:19-cr-86-T-17SPF
QUINTON HOUSTON
ORDER OF FORFEITURE

The defendant pleaded guilty to count one of the Indictment,
conspiracy to possess with intent to distribute controlled substances, in
violation of 21 U.S.C. §§ 846 and 841(b)(1)(B) and (b)(1)(C). The United
States has established that the defendant obtained $3,600.00 in proceeds as a
result of the offense.

The United States moves under 21 U.S.C. § 853 and Rule 32.2(b)(2),
Federal Rules of Criminal Procedure, for entry of an order of forfeiture in the
amount of $3,600.00, which upon entry shall be a final order of forfeiture as to
the defendant. The motionis GRANTED. The defendant is liable for an
order of forfeiture in the amount of $3,600.00.

The proceeds of the offense were transferred to third parties, and the
United States cannot locate the proceeds upon the exercise of due diligence.
Accordingly, under 21 U.S.C. § 853(p), the United States may seek, as a

substitute asset in satisfaction of this judgment, forfeiture of any of the
kage wo. B/E CK $6- Fl] SPE

defendant’s property up to the $3,600.00 order of forfeiture. The court retains
jurisdiction to entertain any third-party claim that may be asserted and to enter

any order necessary to the forfeiture and disposition of any substitute asset.

ORDERED in Tampa, Florida, on Cy TBE f_ AEG Bp9.

~

nee a ee Nt an |

a — ~ f — a J
—— set MLAS 607

en
ELBE A. KO¥VACHEVICH

UNITED STATES DISTRIC PEERGE

#LIZABETH A. KOVA\ oo

(, y2S fa: UNITED STATES DISTRICT JUDGE
HM partes ang

ee
